MOED-0001                                        DISCLOSURE OF ORGANIZATIONAL INTERESTS CERTIFICATE
     Case: 4:20-cv-01473-HEA Doc. #: 8 Filed: 10/14/20 Page: 1 of 1 PageID #: 351
Reset Form                               UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF MISSOURI

Busey Bank                                                  )
                                                            )
                                                            )
            Plaintiff(s),                                   )
                                                            )
            vs.                                             )                    Case No. 4:20-cv-01473 HEA
Benja Incorporated, et al.                                  )
                                                            )
                                                            )
            Defendant(s).                                   )

                                  DISCLOSURE OF ORGANIZATIONAL INTERESTS
                                                CERTIFICATE

Pursuant to Local Rule 3-2.09 of the Local Rules of the United States District Court for the Eastern District of
Missouri and Federal Rule of Civil Procedure 7.1, Counsel of record for ______________________
                                                                         Busey Bank                   hereby
discloses the following organizational interests:

1.          If the subject organization is a corporation,

            a.        Its parent companies or corporations (if none, state “none”):
                       First Busey Corporation


            b.        Its subsidiaries not wholly owned by the subject corporation (if none, state “none”):
                       None



            c.        Any publicly held company or corporation that owns ten percent (10%) or more
                      of the subject corporation’s stock (if none, state “none”):
                       First Busey Corporation




2.          If the subject organization is a limited liability company or a limited liability partnership, its members and
            each member's state of citizenship:



                                                             /s/ Michael A. Campbell
                                                             __________________________________
                                                            Signature (Counsel for Plaintiff/Defendant)
                                                                          Michael A. Campbell
                                                            Print Name: ________________________
                                                                      100 S 4th Street, Ste 1000
                                                            Address: ___________________________
                                                                            St. Louis, MO 63102
                                                            City/State/Zip: ______________________
                                                                     314-889-8000
                                                            Phone: ____________________________

                                                    Certificate of Service

I hereby certify that a true copy of the foregoing Disclosure of Organizational Interests Certificate was served (by
mail, by hand delivery, or by electronic notice) on all parties on:
October
____________________,          20
                            20________.



                                                                /s/ Michael A. Campbell
                                                                __________________________________

                                                            Signature
